Citation Nr: 0736813	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. The appellant is the surviving 
spouse of a veteran who had active service from June 1943 
until January 1946 and died in April 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant and her representative essentially contend that 
the veteran's cause of death is service related.  The 
veteran's death certificate list the immediate cause of death 
as cardiac stand still due to cardiac arrhythmia due to 
hypoxemia due to pulmonary fibrosis.  The autopsy report 
reveals that the cause of the veteran's death was 
complications of chronic pneumonia and pulmonary alveolar 
injury with multiple pulmonary abscess formation and fungal 
infection.  The appellant contends that the veteran was 
exposed to asbestos during service and that that exposure 
directly caused or contributed to his death or that the 
veteran's complaint of chest pain in service was the initial 
indication of a lung disorder that developed in service and 
eventually lead to the veteran's death.  The veteran died in 
April 2003 at the age of 86 and was not service-connected for 
any disabilities at that time.

Service records indicate that the veteran served as a 
longshoreman and performed duties in connection with loading 
cargo on and off ships.  His January 1946 Separation 
Qualification Record notes that prior to service he worked 
for the Alabama Drydock and Shipbuilding Co. performing 
various carpentry duties (i.e., building roof sheds, laying 
sub flooring, tying in studs and putting on roofs).  VA 
outpatient treatment records indicate that the veteran also 
worked for a concrete company for approximately 50 years 
after service, where his work included loading bags of 
concrete.  The veteran reported exposure to concrete, mortar, 
and dry wall, as well as exposure to various unknown dusts 
particles.  The veteran has also reported working as a farmer 
in the past.

Veteran's Benefits Administration Manual M21-1, Part VI, 7.21 
notes that occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  The 
manual stated that this is significant considering that, 
during World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
In light of the foregoing and in applying the benefit of the 
doubt, the Board finds that the veteran was exposed to 
asbestos in service.  The veteran's occupational history also 
indicates that he potentially had some asbestos exposure 
prior to service, as well as after service.

In 2002, the veteran has been diagnosed as having 
pneumomediastinum.  He has also been diagnosed as having 
bilateral interstitial fibrosis, undetermined cause: 
interstitial pulmonary fibrosis vs. asbestosis vs. hsp vs. 
other.  In August 2002, the veteran was diagnosed as having 
pulmonary interstitial fibrosis.  It was reported that the 
veteran's chest x-ray and physical examination were 
consistent with interstitial fibrosis.  It was further 
reported that the exact etiology of this condition was 
unclear.  It was noted that the veteran had multiple risk 
factors for interstitial fibrosis, including many years he 
spent working in a concrete factory with extreme amounts of 
concrete dust being inhaled, and working as a farmer.  At 
that time, there was no history reported of any asbestos 
exposure (including prior to, during, or after service).

The facts in the instant case raise a question as to whether 
the veteran's pulmonary disabilities which ultimately led to 
his death are related to any asbestos exposure in service or 
whether it is due to preservice and postservice environmental 
and occupational exposures.  There is also a question as to 
whether the complaint of pain in the right chest in service 
was the initial onset of a pulmonary disability.  The record 
as it stands now is inadequate to address these questions.  
The claims file should therefore be referred to an 
appropriate specialist for the purpose of determining the 
etiology of the veteran's pulmonary disabilities which 
ultimately claimed his life.

Finally, in March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) requiring the RO to provide information 
concerning the assignments of a disability rating and an 
effective date that could be assigned should the benefit 
sought be granted.  This notice has yet to be provided to the 
appellant.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should provide appropriate 
notice to the veteran consistent with 
the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) and 
the Court's guidance in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in 
connection with the appellant's claim.  

2. The veteran's claims file should be 
referred to a specialist in pulmonary 
disorders to determine the etiology of 
the veteran's pulmonary disorders which 
ultimately caused his death.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, with respect to the following:  

A) Whether any of the veteran's 
pulmonary disorders which ultimately 
resulted in his death were related to 
service, including any associated 
asbestos exposure related to loading 
and off loading cargo off of a ship 
during his period of service from 1943 
to 1946.  

B). Whether the veteran's pulmonary 
disorders which ultimately led to his 
death was a result of preservice 
occupational activities at a dry dock 
and shipbuilding company.  The veteran 
worked at this company for 8 months 
prior to service.  His duties included 
building rough sheds, laying sub-
flooring, tying in studs, putting on 
roofs, as well as other carpentry 
duties.  

C)  Whether the veteran's pulmonary 
disorders which ultimately led to his 
death was the result of postservice 
occupational activities.  These 
activities include working in a 
concrete factory for approximately 50 
years with extreme amounts of concrete 
and dust being inhaled.

D)  Whether the veteran's pulmonary 
disorder which ultimately caused his 
death is due to the in service 
complaint of chest pain.  

If the above questions cannot be 
address without resorting to mere 
speculation this should be reported.

3. When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
appellant and her representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

